Citation Nr: 0619567	
Decision Date: 07/05/06    Archive Date: 07/13/06	

DOCKET NO.  02-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left elbow disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
(The veteran subsequently relocated to the jurisdiction of 
the Regional Office in Little Rock, Arkansas.)  The veteran, 
who had active service from January 1958 to June 1966, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  In October 2004, the 
Board returned the case to the RO for additional development 
and the case was subsequently returned to the Board for 
appellate review.

At the time of the October 2004 BVA decision, the Board 
determined that new and material evidence had been submitted 
to reopen a claim for service connection for degenerative 
disc disease of the cervical spine with arthritis and denied 
an evaluation in excess of 10 percent for an amputation of 
the right fifth finger.  The RO subsequently granted service 
connection for degenerative disc disease with arthritis of 
the cervical spine.  Since the Board entered a final decision 
denying an evaluation in excess of 10 percent for an 
amputation of the right fifth finger and the RO's September 
2005 rating decision had granted service connection for 
degenerative disc disease with arthritis of the cervical 
spine represents a complete grant of the benefit sought on 
appeal, neither matter continues to be before the Board for 
appellate review and will not be addressed in this decision.



FINDING OF FACT

A left elbow disorder was not manifested during service or 
for many years following separation from service and is not 
shown to be causally or etiologically related to service or 
to a service-connected disability.


CONCLUSION OF LAW

A left elbow disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred, and such a disorder is not proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in March 2001, October 2003 and November 
2004.  While this notice does not provide any information 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  The Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.

The veteran contends that he has a left elbow disorder that 
should be service connected.  More specifically, in a January 
2001 statement the veteran related that he sustained a 
serious injury to the left elbow as a result of a fall caused 
by his service-connected left lower leg disability.  Under VA 
laws and regulations, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Furthermore, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The veteran's service medical records contain no evidence of 
a left elbow disorder during service.  Those records do show 
that the veteran was involved in a motor vehicle accident in 
June 1964 and that injuries sustained included lacerations of 
the left arm that required suturing.  However, service 
medical records, including a report of a May 1966 physical 
examination performed in connection with the veteran's 
separation from service, contain no evidence of a left elbow 
disorder and the physical examination performed in May 1966 
indicated that the upper extremities were normal on clinical 
evaluation.  In addition, medical records dated following 
separation from service do not document the presence of a 
left elbow disorder for many years following separation from 
service.  For example, VA orthopedic examinations performed 
in June 1977 and April 1991 did not conclude with a diagnosis 
of a left elbow disorder.

A VA medical record dated in March 1992 shows the veteran was 
seen with complaints of an injured left elbow incurred 
shortly prior to admission in a fall in which he landed on a 
board with a screw sticking out.  A pertinent history was 
noted of a 1964 motor vehicle accident resulting in a left 
leg injury causing multiple falls.  Physical examination 
disclosed the presence of an approximately 3- to 4-centimeter 
superficial laceration of the left posterior elbow.  
Sensation and motor strength were intact throughout the left 
arm and hand.  Treatment included suturing of the laceration.

A report of a VA examination performed in January 2002 shows 
the veteran related to the examiner that he had tripped and 
injured his elbow when it hit a wall screw and lacerated his 
left elbow.  The veteran also stated that he had tripped 
because of footdrop.  Following the examination, the 
pertinent impression was of a strain of the left elbow.  The 
examiner was asked to respond to the question of whether his 
conditions were secondary to his footdrop.  However, the 
examiner only noted that the veteran had sustained an injury 
to his left elbow occurring when he tripped and fell and did 
not provide the requested opinion.

The veteran was afforded an additional VA examination in 
January 2005.  The report of that examination indicated that 
the claims file was available for review and had been 
reviewed by the examiner.  The veteran related a history of 
the same left elbow injury as he had reported to the examiner 
at the time of the January 2002 VA examination.  On physical 
examination, the range of motion of the elbow was described 
as full and muscle strength of all left upper extremity 
groups was described as 5/5.  X-rays of the left elbow showed 
very little evidence of degenerative arthritis with only a 
small amount of osteophyte changes.  The pertinent assessment 
following the examination was of a superficial left elbow 
injury that was well healed at the time of the examination.  
The examiner commented following the examination that it was 
less likely than not that the veteran's current elbow 
complaints were related to his previous service-connected 
peroneal nerve palsy of the foot.

Service connection for left elbow arthritis is not warranted.  
As would be expected given the veteran's primary contention, 
his service medical records contain no evidence of a left 
elbow disorder during service and arthritis of the left elbow 
was not shown to have been manifested within one year of 
separation from service.  While the veteran did sustain a 
laceration injury to his left elbow in March 1992 apparently 
as a result of residuals of a fracture of his left lower 
extremity, he is not shown to have a left elbow disorder, 
specifically arthritis of the elbow, resulting from that 
injury.  While the January 2002 VA examination contains a 
pertinent impression of a strain of the left elbow, the 
examiner did not offer an opinion that the strain of the left 
elbow represented a residual disability of the laceration to 
the left elbow that occurred when the veteran tripped and 
fell.  It is also noteworthy that the examination report does 
not reflect that the veteran's claims file was available and 
reviewed by the examiner.  As such, the Board finds that this 
examination report does not provide support for the veteran's 
contention that he has a left elbow disorder that is 
secondary to his service-connected disability.

The January 2005 VA examination, on the other hand, clearly 
reflected that the entire claims file had been available for 
review and was, in fact, reviewed by the examiner.  Following 
this review and the examination, the assessment was that the 
veteran had a superficial left elbow injury that was well 
healed at the time of the examination.  The examiner also 
specifically said that it was less likely than not that the 
veteran's current left elbow complaints were related to his 
previous service-connected nerve palsy of the foot.

Service connection for a left elbow disorder is not 
established since there is no medical evidence that relates a 
current left elbow disorder either to service or to the 
veteran's service-connected disability.  As such, the medical 
evidence is against the veteran's claim.  Simply put, in the 
absence of a present disability that is related to service or 
to a service-connected disability, a grant of service 
connection is clearly not supportable.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and either service or a service-connected 
disability by way of the correspondence from the RO to him, 
but he did not do so.  A claimant has the responsibility to 
present evidence in support of claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence demonstrating a relationship between a current 
disability and service or a service-connected disability.  
While the veteran is clearly of the opinion that he has a 
left elbow disorder that is related to service or to a 
service-connected disability, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorders.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a left elbow disorder is not established.


ORDER

Service connection for a left elbow disorder is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


